ITEMID: 001-108953
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: COMMITTEE
DATE: 2012
DOCNAME: CASE OF TIMOSHIN v. RUSSIA
IMPORTANCE: 4
CONCLUSION: No violation of Article 6 - Right to a fair trial (Article 6 - Criminal proceedings;Article 6-1 - Reasonable time)
JUDGES: Anatoly Kovler;Linos-Alexandre Sicilianos;Mirjana Lazarova Trajkovska
TEXT: 4. The applicant was born in 1952 and lives in Ussuriysk, Primorye Region.
5. The applicant served in the military.
6. On 20 March 2001 the authorities opened criminal proceedings on account of a single incident of theft of the rare-earth metal palladium from certain military equipment.
7. A week later by a decision of the investigator in accordance with the procedural law at the time, the applicant was remanded on suspicion of participation in the above crime.
8. The applicant was served with a bill of indictment for the first time on 5 April 2001, and on the following day he was released from detention with an undertaking not to leave the town. He was subsequently issued with several amended bills of indictment.
9. The Government submitted that the applicant and his counsel had studied the material of the case between 7 March and 25 September 2002. According to the applicant, such a long period was granted to him because the prosecutor in the case was out of town and the proceedings could not advance in his absence.
10. The criminal case against the applicant and his co-accused arrived at the Military Court of the Spassk-Dalniy Garrison on 8 October 2002.
11. Between 1 May and 13 June 2003 the applicant had been out of town.
12. By a decision of the trial court of 9 September 2003 the applicant was again remanded. However, on an unspecified date he appears to have been released on bail.
13. On 4 June 2004 the trial court considered the case against the applicant and his co-defendant. By a judgment of the same date it convicted the applicant of aggravated theft and sentenced him to three years’ imprisonment, with a subsequent one-year bar on holding managerial office and forfeiture of his military rank and the State awards.
14. On 18 August 2004 the Military Court of the Far-East Circuit changed the legal qualification of the criminal act and sentenced the applicant to one year and six months’ imprisonment, a fine of 3,000 Russian roubles, and forfeiture of his military rank and the State awards.
15. Federal Law № 68-ФЗ “On Compensation for Violation of the Right to a Trial within a Reasonable Time or the Right to Enforcement of a Judgment within a Reasonable Time” of 30 April 2010 (in force as of 4 May 2010) provides that in case of a violation of the right to trial within a reasonable time or of the right to enforcement of a final judgment, the Russian citizens are entitled to seek compensation of the non-pecuniary damage. Federal Law № 69-ФЗ adopted on the same day introduced the pertinent changes in the Russian legislation.
NON_VIOLATED_ARTICLES: 6
NON_VIOLATED_PARAGRAPHS: 6-1
